Case 1:21-cv-00643-RDA-MSN Document 1-1 Filed 05/25/21 Page 1 of 3 PageID# 41




                   OWNER                MOTION             Certificate
       No.                              PICTURE             Number
        1    Millennium Funding,                         PA0002197434,
                     Inc.            Angel Has Fallen    PAu003917080
        2                                                PAu003905278,
             211 Productions, Inc.         211           PA0002132686
        3       Screen Media                             PA0001874757,
                Ventures, LLC             2 Guns         PAu003622806
        4                                                PAu003739793,
                Screen Media                             PAu003685566,
                Ventures, LLC         And So It Goes     PAu003148782
        5                                                PA0002039392,
              Voltage Holdings,                          TXu001967832,
                     LLC               A Family Man      TXu001374031
        6    Millennium Funding,                         PA0001923090,
                     Inc.                Automata        PAu003712705
        7                                                PA0002235557,
              Eve Nevada, LLC               Ava          PAu003943693
        8     Millennium Media,        Before I Go to    PAu003753175,
                     Inc.                  Sleep         PA0001939571
        9       Screen Media             Beyond a
               Ventures, LLC         Reasonable Doubt    PAu003419303
        10                                               PAu003875290,
                                                         PAu003826055,
             Paradox Studios, LLC     Black Butterfly    PAu003854895
        11   Millennium Funding,     Boyka: Undisputed   PA0002031176,
                      Inc.                  IV           PAu003798816
        12   Millennium Funding,                         PA0001984029,
                      Inc.                Criminal       PAu003772954
        13    Dallas Buyers Club,     Dallas Buyer’s
                     LLC                    Club         PA0001873195
        14       Day of Dead         Day of the Dead:
               Productions, Inc.         Bloodline       PA0002104460
        15    Wonder One, LLC          Disturbing the    PAu003991009
                                           Peace
        16                           Extremely Wicked,
              Voltage Holdings,       Shockingly Vile    PAu003953148,
                     LLC                  and Evil       PAu003905674
        17    Voltage Holdings,         Fathers and      PAu003762811,
                     LLC                 Daughters       PAu003713364
        18      Screen Media
               Ventures, LLC             Flypaper        PAu003581019
        19   FW Productions, LLC       Future World      PA0002024764
        20   Millennium Funding,
                     Inc.                Hellboy         PA0002176664
        21    Millennium IP, Inc.       Homefront        PA0001877609


                                Exhibit "1"
Case 1:21-cv-00643-RDA-MSN Document 1-1 Filed 05/25/21 Page 2 of 3 PageID# 42




        22       Hunter Killer                            PA0002147752,
               Productions, Inc.       Hunter Killer      PAu003868948
        23        I am Wrath
               Production, Inc.         I am Wrath        PAu003813390
        24    Voltage Holdings,                           PAu003896491,
                     LLC                I Feel Pretty     PAu003886973
        25    Family of the Year       I Spit on Your
              Productions, LLC             Grave           PA003546450
        26    Voltage Holdings,
                     LLC                    I.T.          PAu003801126
        27    Ambi Distribution
                     Corp.           In Dubious Battle    PA0002061686
        28       Killing Link
              Distribution, LLC          Kill Chain        PAu003975781
        29    Badhouse Studios,                            PAu003852034,
                     LLC                  Larceny          PAu003892760
        30                                                 PAu003809024,
             LF2 Productions, Inc.      Leatherface        PA0002054658
        31                              London Has         PA0001982831,
             LHF Productions, Inc.        Fallen          10PAu003789521
        32      Screen Media                               PA0001397568,
               Ventures, LLC           Lone Survivor       PA0001875012
        33                             Tatterdemalion      PAu003771894,
             Laundry Films, Inc.     aka The Lost Child     PA2260712
        34   Millennium Funding,         Mechanic:
                     Inc.               Resurrection      PA0001998057
        35                           Once Upon a Time     PA0002039391,
               Venice PI, LLC             in Venice       TXu001968528
        36    Voltage Holdings,                           PA0001957914,
                     LLC              Pay the Ghost       TXu001920050
        37         Rambo V            Rambo V: Last
              Productions, Inc.           Blood           PA0002202971
        38    Voltage Holdings,         Revolt f/k/a      PA0002047480,
                     LLC             Prisoners of War     PAu003854989
        39   Millennium Funding,      Septembers of       PA0002038711,
                     Inc.                 Shiraz          PAu003740540
        40    Voltage Holdings,                           PAu003925891,
                                      Shock and Awe
                     LLC                                  TXu002030507
        41        Speed Kills                              PAu 3924057,
              Productions, Inc.         Speed Kills        PAu3882363
        42    Voltage Holdings,                           PAu003867210,
                     LLC               Status Update      PAu003850446
        43   Millennium Funding,                          PA0001956191,
                     Inc.                Survivor         PAu003749574
        44   Nikola Productions,
                     Inc.                  Tesla          PAu003998966
Case 1:21-cv-00643-RDA-MSN Document 1-1 Filed 05/25/21 Page 3 of 3 PageID# 43




        45    Wonder One, LLC           The 2nd         PAu004025415
        46                                              PAu003664393,
             Laundry Films, Inc.    The Brass Teapot    PAu003571690
        47    Voltage Holdings,                         PAu003744688,
                    LLC               The Cobbler       PAu003742177
        48    Voltage Holdings,     The Company You     PAu003660935,
                    LLC                   Keep          PAu003578816
        49       Bodyguard            The Hitman’s      PAu003844508,
              Productions, Inc.        Bodyguard        PAu003849477
        50   Millennium SPVH,
                     Inc.            The Humbling       PAu03760198
        51      Screen Media         The Hurricane
               Ventures, LLC             Heist          PA0002147321
        52      Screen Media         The Last Full
               Ventures, LLC           Measure          PAu003981677
        53      Screen Media
               Ventures, LLC           The Ledge        PAu003547363
        54   Outpost Productions,                       PA0002258273,
                     Inc.             The Outpost       PA0002263248
        55    Voltage Holdings,     The Professor and   PAu003920383,
                    LLC               the Madman        PAu003919285
        56      Screen Media        Universal Soldier
               Ventures, LLC        Day of Reckoning    PAu003589569
